internal_revenue_service department of the treasury washington dc person to contact telephone number refer reply to cc psi plr-115357-00 date date number release date index number legend x a b c d e d1 d2 d3 d4 d5 d6 d7 plr-115357-00 dear this letter responds to your letter dated date and subsequent correspondence written on behalf of x requesting a ruling under sec_1362 of the internal_revenue_code facts according to the information submitted x incorporated on d1 and elected to be an s_corporation effective d1 on d2 entity b an ineligible s_corporation shareholder converted its convertible debentures in x into shares of x common_stock on d3 b converted its warrants in x into x common_stock on d4 corporation c an ineligible s_corporation shareholder converted its convertible debentures in x into x common_stock on d5 c converted its warrants in x into x common_stock in the later part of d6 x’s auditors noticed that x had issued its common_stock to ineligible shareholders and thus had terminated its s election on d2 subsequently beginning on d7 the x common_stock that was held by b is held by a and the x common_stock that was held by c is held by d and e a d and e are eligible s_corporation shareholders x represents that as soon as the termination was brought to its attention it took steps to obtain relief x also represents that there was no intent to knowingly terminate its s election and that the events that resulted in the termination were not motivated by tax_avoidance or retroactive tax planning also x and its shareholders have agreed to make any adjustments that the secretary may require consistent with the treatment of x as an s_corporation law and analysis sec_1361 provides that the term s_corporation means with respect to any taxable_year a small_business_corporation for which an election under sec_1362 is in effect for such year sec_1361 provides that the term small_business_corporation means a domestic_corporation which is not an ineligible_corporation and which does not have as a shareholder a person other than an estate a_trust described in sec_1361 or an organization described in sec_1361 who is not an individual sec_1362 provides that an s election under sec_1362 shall be terminated whenever at any time on or after the first day of the taxable_year for which the corporation is an s_corporation the corporation ceases to be a small_business_corporation the termination is effective on and after the day of the termination sec_1362 provides that if an election under sec_1362 by any plr-115357-00 corporation was terminated under sec_1362 or the secretary determines that the circumstances resulting in the termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in the termination steps were taken so that the corporation is a small_business_corporation and the corporation and each person who was a shareholder in the corporation at any time during the period specified under sec_1362 agrees to make such adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to such period then notwithstanding the circumstances resulting in the termination the corporation shall be treated as an s_corporation during the period specified by the secretary s rep no 97th cong 2d sess 1982_2_cb_718 in discussing sec_1362 of the code states in part if the internal_revenue_service determines that a corporation's subchapter_s_election is inadvertently terminated the service can waive the effect of the terminating event for any period if the corporation timely corrects the event and if the corporation and the shareholders agree to be treated as if the election had been in effect for such period the committee intends that the internal_revenue_service be reasonable in granting waivers so that corporations whose subchapter_s eligibility requirements have been inadvertently violated do not suffer the tax consequences of a termination if no tax_avoidance would result from the continued subchapter_s treatment in granting a waiver it is hoped that taxpayers and the government will work out agreements that protect the revenues without undue_hardship to taxpayers it is expected that the waiver may be made retroactive for all years or retroactive for the period in which the corporation again became eligible for subchapter_s treatment depending on the facts conclusions after applying the law to the facts submitted and the representations made we conclude that x’s s_corporation_election under sec_1362 was terminated when shares of x stock were issued to b on d2 we conclude that the termination constituted an inadvertent termination within the meaning of sec_1362 therefore under the provisions of sec_1362 x will be treated as continuing to be an s_corporation from d2 to d7 and thereafter provided that x's s_corporation_election is not otherwise terminated under sec_1362 and b and c will be treated as shareholders during the period from d2 to d7 this ruling is contingent on x and all of its shareholders treating x as having been an s_corporation from d2 to d7 and thereafter accordingly all of the shareholders in x in determining their respective income_tax liabilities must include their pro_rata share of the separately and nonseparately computed items of x as plr-115357-00 provided in sec_1366 make adjustments to stock basis as provided in sec_1367 and take into account any distributions made by x as provided by sec_1368 except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts described above under any other provision of the code specifically no opinion is expressed regarding the tax consequences of the transfer of x common_stock from b to a and from c to d and e this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent under the power_of_attorney on file with this office we are sending a copy of this letter to your authorized representatives sincerely yours mary beth collins assistant to the chief branch office of the associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
